DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 12-32 are pending.
Claims 12-32 are rejected.
Priority
Claims 12-32 are given benefit to the claim for priority to Application No. 14/556,213, filed 30 November 2014.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 July 2019 (2 papers), 06 April 2020, and 15 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings were received on 26 August 2019.  These drawings are objected to.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 4-6 are color drawings. The applicants should file a petition as discussed above or submit black and white replacement drawings.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 02 July 2019 has been entered into the application file.
Claim Interpretation
Claim 14 recites the limitation of sequencing by synthesis. The limitation has been interpreted to require sequencing using a polymerase as in the Illumina process discussed in the specification at paragraph 54.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites a limitation of using Next Generation Sequencing. The specification and claims at the instant filing date of 02 July 2019 did not describe use of Next Generation Sequencing.
Claims 13-32 are rejected for the same reason as claim 12 because they depend from claim 12 and comprise the new matter of claim 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 12 recites the limitation of using Next Generation Sequencing. The metes and bounds of the limitation is not clear and the limitation is not defined in the specification. For the purpose of examination the claim has been interpreted to include an embodiment of sequencing using massively parallel sequencing as in the Illumina sequencing method.
Claims 13-32 are rejected for the same reason as claim 12 because they depend from claim 12 and fail to remedy the indefiniteness of claim 12.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Following the flowchart in MPEP 2106:
Step 2A Prong one
	Independent claim 12 recites a process of converting a DNA sequence into a sequence of bytes which recites the mental process grouping of abstract ideas.
	Dependent claim 13 further recites a mental process of converting sequences of bytes into an item of information. Dependent claim 16 further recites a mental process of consideration of data of 104 base pair paired-end sequence reads. Dependent claim 21 further recites a mental process of encoding using a 3 base scheme. Dependent claim 25 further recites a mental process of consideration of data with indexing information. Dependent claim 26 further recites a mental process of consideration of indexing information with an error-correcting component. Dependent claim 27 further recites a mental process of consideration of an error-detecting component that is a parity-check. Dependent claim 28 further recites a mental process of consideration of indexing data that identifies a source of an item of information. Dependent claim 29 further recites a mental process of consideration of data that indicates a position of DNA sequence data in a plurality of DNA segment data. Dependent claim 32 further recites a mental process of consideration of data comprising 15,646 bytes.
Step 2A Prong two
This judicial exception is not integrated into a practical application because the additional element of sequencing DNA in independent claim 1 and sequencing using a polymerase as in the Illumina process in dependent claim 14 is data gathering that does not integrate the recited judicial exception into a practical application. The additional element of paired-end sequencing in claims 15 and 22 is data gathering that does not integrate the recited judicial exception into a practical application. The additional element in claims 17 and 18 of performing PCR as part of a sequencing process which is prior to sequencing in claim 18 is data gathering that does not integrate the recited judicial exception into a practical application. The additional element of using adapters as part of a sequencing process in claim 19 is data gathering that does not integrate the recited judicial exception into a practical application. The additional element of using SEQ ID NOS: 1 or 2 for amplification purposes in claims 20, 23, and 24 is data gathering that does not integrate the recited judicial exception into a practical application. The additional element of storing digital files in claim 30 and storing on a hard disk in claim 31 is extrasolution activity that does not integrate the recited judicial exception into a practical application.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of sequencing DNA in independent claim 1 and dependent claim 14 is conventional as shown in Shendure et al. (Nature Biotechnology vol. 26 pages 1135-1145 (2008)). Shendure et al. reviews next generation sequencing and shows commercially available sequencing apparatus in Figures 2 and 3. The additional element of paired-end sequencing in claims 15 and 22 is conventional as shown in Shendure et al. at pages 1136, 1139, and Table 1. The additional element in claims 17 and 18 of performing PCR amplification prior to a sequencing process is shown in Shendure et al. at Figures 2 and 3. The additional element of using adapters as part of a sequencing process in claim 19 is conventional as shown in ten Bosch et al. (Journal of Molecular Diagnostics vol. 10, pages 484-492 (2008)). ten Bosch et al. reviews use of adapters for sequencing in Figure 1 and page 487. The additional element of using SEQ ID NOS: 1 or 2 for amplification purposes in claims 20, 23, and 24 is conventional as shown in Rigatti et al (U S Patent No. 10,006,081), Stephens et al. (U.S. Patent No. 10,047,359), Zhang et al. (WO 2012/149171), and Goldman et al. WO 2013 (WO 2013/178801). Use of SEQ ID NO: 1 as a primer is shown in Rigatti et al. at columns 31-32 using SEQ ID NO:7. Use of SEQ ID NO:1 as a primer is shown in Stephens et al. at column 19 using SEQ ID NO: 1. Use of SEQ ID NO:2 as a primer is shown in Zhang et al. at page 53 at paragraph 158 showing the PE_b_a primer. Use of SEQ ID NO: 2 as a primer is shown in Goldman et al. WO 2013 at page 11 shown as SEQ ID NO: 2. The additional element of storing digital files in claim 30 and storing on a hard disk in claim 31 is shown in Chen et al. (ACM Computing surveys vol. 26, pages 145-185 (1994) (cited in the Information Disclosure Statement received 02 July 2019). Chen et al. reviews computer hard drives and shows in the abstract that hard drives are useful to store data.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-29 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldman et al (Nature vol. 494 pages 77-80, Supplementary Information pages 1-17 and second Supplementary Information pages 1-6 (2013)).
Independent claim 12 recites a process of sequencing DNA and converting a DNA sequence into a sequence of bytes. 
Dependent claim 13 further recites a process of converting sequences of bytes into an item of information. Dependent claim 14 further recites a sequencing process using a polymerase as in the Illumina process. Dependent claims 15 and 22 further recite a process of using paired-end sequencing. Dependent claim 16 further recites a process of consideration of data of 104 base pair paired-end sequence reads. Dependent claims 17 and 18 further recite a process of performing PCR of a sequencing process which is prior to sequencing in claim 18. Dependent claim 19 recites a process of using adapters as part of a sequencing process. Dependent claims 20, 23, and 24 recite a process of using SEQ ID NOS: 1 or 2 for amplification purposes. Dependent claim 21 further recites a process of encoding using a 3 base scheme. Dependent claim 25 further recites a process of consideration of data with indexing information. Dependent claim 26 further recites a process of consideration of indexing information with an error-correcting component. Dependent claim 27 further recites a process of consideration of an error-detecting component that is a parity-check. Dependent claim 28 further recites a process of consideration of indexing data that identifies a source of an item of information. Dependent claim 29 further recites a process of consideration of data that indicates a position of DNA sequence data in a plurality of DNA segment data. Dependent claim 32 further recites a process of consideration of data comprising 15,646 bytes.
Goldman et al. shows in the abstract and throughout a process of storing information in DNA and retrieving the information from the DNA sequence. Goldman et al. shows use of Illumina paired-end sequencing to decode data from DNA at supplement pages 5-6. Goldman et al. shows at supplement Table 3 analysis of 104 paired-end reads. Goldman et al. shows amplification prior to sequencing at page 77 column 2. Goldman et al. shows use of adapters identical to SEQ ID NOS: 1 and 2 at page 5 of the supplement. Goldman et al. shows a base 3 scheme for encoding at page 77 column 1, page 14 of the first supplement, and pages 1-6 of the second supplement. Goldman et al. shows use of indexing information at page 77, column 2, page 78 column 1, Figure 1 on page 78, and at the supplement at page 4 and supplement Table 3. Goldman et al. shows error correction and parity checking at page 77 column 2 and supplement page 4. Goldman et al. shows considering positions and source of data at supplement pages 5 and 10 and second supplement page 6. Goldman et al. shows consideration of 15646 bytes at supplement page 2 Table 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman et al (Nature vol. 494 pages 77-80, Supplementary Information pages 1-17 and second Supplementary Information pages 1-6 (2013)) in view of Chen et al (ACM Computing surveys vol. 26, pages 145-185 (1994) (cited in the Information Disclosure Statement received 02 July 2019).
Dependent claim 30 further recites storing bytes of data in a digital file and dependent claim 31 further recites storing digital files on a hard disk.
Goldman et al. shows in the abstract and throughout a process of storing information in DNA and retrieving the information from the DNA sequence. Goldman shows decoding DNA sequences to generate data at supplement pages 6-8.
Goldman et al. does not show generation of digital files or storing files on a hard disk.
Chen et al. reviews computer hard drives and shows in the abstract that hard drives are useful to store data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoding of data from DNA shown in Goldman et al. by storing the decoded data as files on a hard disk because Chen et al. shows that hard drives are useful to store data for later retrieval and use.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 19, 21, and 27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, and 5 of U.S. Patent No. 10,387,301 in view of Goldman et al (Nature vol. 494 pages 77-80, Supplementary Information pages 1-17 and second Supplementary Information pages 1-6 (2013)).
Independent claim 12 recites a process of sequencing DNA and converting a DNA sequence into a sequence of bytes. 
Dependent claim 19 recites a process of using adapters as part of a sequencing process. Dependent claim 21 further recites a process of encoding using a 3 base scheme. Dependent claim 27 further recites a process of consideration of an error-detecting component that is a parity-check.
Claims 1, 2, 3, and 5 of U.S. Patent No. 10,387,301 show the limitations of dependent claims 19, 21, and 27 but do not show decoding data from DNA sequences.
Goldman et al. shows in the abstract and throughout a process of storing information in DNA and retrieving the information from the DNA sequence. Goldman et al. shows use of Illumina paired-end sequencing to decode data from DNA at supplement pages 5-6.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decode the data stored in DNA of claims 1, 2, 3, and 5 of U.S. Patent No. 10,387,301 because Goldman et al. provides guidance to decode data stored in DNA sequences by sequencing the DNA.
Claims 12, 15-17, 20, 23, 24, 28, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 11, 12, 13, 14, and 15 of copending Application No. 17/514,158 in view of Chen et al (ACM Computing surveys vol. 26, pages 145-185 (1994) (cited in the Information Disclosure Statement received 02 July 2019).
Independent claim 12 recites a process of sequencing DNA and converting a DNA sequence into a sequence of bytes. 
Dependent claim 15 further recites a process of using paired-end sequencing. Dependent claim 16 further recites a process of consideration of data of 104 base pair paired-end sequence reads. Dependent claim 17 further recites a process of performing PCR of a sequencing process which is prior to sequencing in claim 18.. Dependent claims 20, 23, and 24 recite a process of using SEQ ID NOS: 1 or 2 for amplification purposes. Dependent claim 30 further recites storing bytes of data in a digital file.
Claims 1, 4, 11, 12, 13, 14, and 15 of copending Application No. 17/514,158 are anticipatory of instant claims 12, 15-17, 20, 23, 24, 28, 30 because the copending claims recite a species of additionally storing data in DNA prior to decoding the DNA.
Dependent claim 31 further recites storing digital files on a hard disk.
Claims 1, 4, 11, 12, 13, 14, and 15 of copending Application No. 17/514,158 do not show storing data on a hard disk.
Chen et al. reviews computer hard drives and shows in the abstract that hard drives are useful to store data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoding of data from DNA shown in claims 1, 4, 11, 12, 13, 14, and 15 of copending Application No. 17/514,158 by storing the decoded data as files on a hard disk because Chen et al. shows that hard drives are useful to store data for later retrieval and use.
This is a provisional nonstatutory double patenting rejection.
Claims 12, 19, 25, 28, 30, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7, and 8 of copending Application No. 17/514,269 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 3, 4, 6, 7, and 8 of copending Application No. 17/514,269 are a species of the instant claims because the copending claims recite a species of additionally storing data in DNA prior to decoding the DNA.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714.The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631